DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, “taken at measuring” should read “taken at the time of measuring”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 3 is a relative term which renders the claim indefinite. The term “substantially ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Regarding Step 1, claims 1-8 are all within at least one of the four statutory categories.
Regarding Step 2, the independent claims recite:
extract an ejection wave occurring in reply to heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels, from pulse wave information representing a pulse wave of an identification target; 
generate time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave; and
select certain list information satisfying a predetermined determination criterion, the generated time-difference information, from list information associating an identification information representing a living body to be an identification target with time-difference information representing the time difference for the pulse wave of the living body, and identify the identification information in the selected certain list information.
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of extracting, generating, and selecting can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.

See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
With respect to the pending claims, for example, a researcher or medical professional can perform the claimed steps of extracting, generating and selecting on a generic computer as stated in the claims.  Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-7 recite steps (e.g. extracting, calculating, identifying) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-8 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for extracting, generating and selecting merely invoke a computer as a tool.
The data-gathering step (extracting) and the data-output step (generating and selecting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for extracting, generating and selecting. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to identify a living body. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for extracting, generating and selecting. The claims do not apply the obtained pulse wave information to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: one memory storing instructions and one processors connected to the at least one memory.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by:
Applicant’s specifications (Fig. 16) which is a block diagram schematically illustrating a hardware configuration example of a calculation processing device being capable of achieving the identification device according to each example embodiment of the present invention. These are generic computer components that are configured to perform the generic computer functions (e.g. extracting, calculating, identifying) that are well-understood, routine, and conventional activities previously known to the pertinent industry. 
Applicant’s Background Information in the Specification which disclose 5 Japanese Unexamined Patent Applications. These applications show that the generic computer functions (e.g. extracting, calculating, identifying) are well-understood, routine, and conventional activities previously known to the pertinent industry.

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.

When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US20120253154; cited by applicant) in view of Kobayashi (US20110224558) in further view of Takashi (JP2016005596; machine translation provided herewith will be referred to below).

Regarding claim 1, Phillips discloses an identification device (Paragraph [0007], “This invention provides a biometric identification system and method in which identity confirmation is based on the pulse wave of the subject.”) comprising: 
at least one processor connected to the at least one memory and configured to execute the instructions (Processor #10)
from pulse wave information representing a pulse wave of an identification target (Paragraph [0007], “This invention provides a biometric identification system and method in which identity confirmation is based on the pulse wave of the subject”); 
 select certain list information satisfying a predetermined determination criterion of the generated time-difference information, from list information associating an identification information representing a living body to be an identification target with time-difference information representing the time difference for the pulse wave of the living body, and identify the identification information in the selected certain list information (Paragraph [0022], “The processor #10 analyzes the .  
	Although the processor disclosed in Phillips would need a memory to analyze the data, Phillips doesn’t explicitly disclose at least one memory storing instructions.
	Phillips also does not disclose generate time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave.
However, Kobayashi discloses at least one memory storing instructions (Paragraph [0033], “CPU #40 reads out and executes the program stored in the memory #41”); and generate time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave (Paragraph [0035], “The PWV calculation unit #401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips to incorporate the teachings of Kobayshi by adding generate time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave. The advantage of generating time-difference information is more data to use to compare profiles and more accurately identify the test subject.
	Phillips and Kobayahi do not explicitly disclose extract an ejection wave occurring in reply to heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels.
However Takashi discloses extract an ejection wave occurring in reply to heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels (Page 12, Paragraph 4, “Specifically, for example, information on the arteriosclerosis of the central blood vessel can be obtained by analyzing the pulse wave waveform of the ejection wave from the heart and the reflection wave from the peripheral blood vessel”).
 extract an ejection wave occurring in reply to heartbeat and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels. Ejection waves and reflected waves are well known in the art to occur in reply to a heartbeat or to passage of blood outflowing from a heart through bifurcation of blood vessels, respectively.

	Regarding claim 2, the combination of Phillips, Kobayashi, and Takashi discloses the identification device according to claim 1, wherein 
the at least one processor is configured to execute the instructions to extract, as the ejection wave, either a wave with maximum amplitude or a first wave (Takashi, Page 30, Paragraph 8, “As is apparent from Fig. 17, the ejection wave #1 from the heart, which is the first peak.”), from the pulse wave information representing a pulse wave 5Docket No. J-19-0288occurred in reply to one heartbeat, and extracts a wave other than the ejection wave from the pulse wave information (Takashi, Page 12, Paragraph 4,  “Specifically, for example, information on the arteriosclerosis of the central blood vessel can be obtained by analyzing the pulse wave waveform of the ejection wave from the heart and the reflection wave from the peripheral blood vessel”). 

	Regarding claim 3, the combination of Phillips, Kobayashi, and Takashi discloses the identification device according to claim 1, wherein
the at least on processor is configured to execute the instructions to calculate, as the time-difference information, a difference between a timing of maximum amplitude or substantially maximum amplitude of the ejection wave and a timing of maximum amplitude or substantially maximum amplitude of the reflected wave (Kobayashi, Paragraph [0035], “The PWV calculation unit .  

Regarding claim 4, the combination of Phillips, Kobayashi, and Takashi discloses the identification device according to claim 1, wherein the at least one processor is configured to execute the instructions to: 
extract a plurality of reflected waves from the pulse wave information for the identification target (Philips, Paragraph [0025], “Figs. 5(a)-5(f) show examples of six distinct pulse waves); and 
calculate a time difference among the plurality of reflected waves wave (Kobayashi, Paragraph [0035], “The PWV calculation unit #401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave”),
the identification information representing a living body in the list information is associated with the time-difference information among the plurality of reflected waves for the living body (Phillips, Paragraph [0007], “This invention provides a biometric identification system and method in which identity confirmation is based on the pulse wave of the subject”). 
the at least one processor is configured to execute the instructions to identify the identification information, based on the calculated time difference among the plurality of reflected waves (Phillips, Paragraph [0022], “The processor #10 analyzes the pulse wave data in conjunction with the subject characterization data #18 to determine whether the test subject is the same as the known subject”);.  

Regarding claim 5, the combination of Phillips, Kobayashi, and Takashi discloses the identification device according to claim 1, wherein 
the time difference information in the list information is calculated, based on the pulse wave information measured during pressuring the living body (Kobayashi, Paragraph [0035], “The PWV calculation unit #401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave from the change in inner pressure of the air bladder #13B in a state the blood is stopped at the peripheral side by the air bladder #13A”) and 
the time difference information for the identification target is the pulse wave information measured during pressuring the identification target (Kobayashi, Paragraph [0035], “The PWV calculation unit #401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave from the change in inner pressure of the air bladder #13B in a state the blood is stopped at the peripheral side by the air bladder #13A”).

Regarding claim 6, the combination of Phillips, Kobayashi, and Takashi discloses the identification device according to claim 1, wherein 
the list information includes information representing a kind of medicine taken at measuring the pulse wave of the living body (Kobayashi , Paragraph, [0049], “The assuming method is not specifically limited, but the change corresponding to a predetermined condition such as performing a certain treatment or administering medicine may be stored in advance in the memory 41, and the determination unit 405 may read out the change corresponding to the input condition from the memory 41 and apply the change with respect to the read baPWV and the upper arm PWV of the previous time to predict the baPWV and the upper arm PWV of this time.”) and  
the at least one processor is configured to execute the instructions to identify the certain list information based on the information representing a kind of medicine taken by the identification target (Kobayashi, Paragraph, [0049], “The assuming method is not specifically limited, but the change corresponding to a predetermined condition such as performing a certain treatment or administering 41, and the determination unit 405 may read out the change corresponding to the input condition from the memory 41 and apply the change with respect to the read baPWV and the upper arm PWV of the previous time to predict the baPWV and the upper arm PWV of this time.”)  and the calculated time difference calculated (Kobayashi, Paragraph [0035], “The PWV calculation unit #401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave”). 

Regarding claim 7, the combination of Phillips, Kobayashi, and Takashi discloses the identification device according to claim 1, wherein 
the list information includes information representing a movement of the living body at measuring the pulse wave of the living body (Takashi, Page 10, Paragraph 6, “In the pulse wave measuring device of the present invention, the displacement measuring unit removes the displacement based on at least one of respiration, body motion and movement of the pulse wave measuring device included in the distance displacement.”) and 
the at least one processor is configured to execute the instructions to identify the certain list information, based on the information representing a movement of the identification target (Takashi, Page 10, Paragraph 6, “In the pulse wave measuring device of the present invention, the displacement measuring unit removes the displacement based on at least one of respiration, body motion and movement of the pulse wave measuring device included in the distance displacement.”) and the calculated time difference calculated. (Kobayashi, Paragraph [0035], “The PWV calculation unit #401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave”). 

 an identification method by an information processing device (Paragraph [0007], “This invention provides a biometric identification system and method in which identity confirmation is based on the pulse wave of the subject.”), the method comprising: 
from pulse wave information representing a pulse wave of an identification target (Paragraph [0007], “This invention provides a biometric identification system and method in which identity confirmation is based on the pulse wave of the subject”);  
selecting certain list information satisfying a predetermined determination criterion of the generated time-difference information, from list information associating an identification information representing a living body with time-difference information representing the time difference for the pulse wave of the living body; and identifying the identification information in the selected certain list information (Paragraph [0022], “The processor #10 analyzes the pulse wave data in conjunction with the subject characterization data #18 to determine whether the test subject is the same as the known subject”).
Phillips does not disclose generating time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave.
However, Kobayashi discloses generating time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave (Paragraph [0035], “The PWV calculation unit #401 calculates the appearance time difference of the ejection wave and the reflection wave in the pulse wave”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips to incorporate the teachings of Kobayashi by adding generating time-difference information representing a time difference between the extracted ejection wave and the extracted reflected wave. The advantage of generating time-difference information is more data to use to compare profiles and more accurately identify the test subject.
 extracting an ejection wave occurring in reply to heartbeat of a heart and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels.
However Takashi discloses extracting an ejection wave occurring in reply to heartbeat of a heart and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels, (Page 12, Paragraph 4, “Specifically, for example, information on the arteriosclerosis of the central blood vessel can be obtained by analyzing the pulse wave waveform of the ejection wave from the heart and the reflection wave from the peripheral blood vessel”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips to incorporate the teachings of Takashi by adding extracting an ejection wave occurring in reply to heartbeat of a heart and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels. Ejection waves and reflected waves are well known in the art to occur in reply to a heartbeat or to passage of blood outflowing from a heart through bifurcation of blood vessels, respectively.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Takashi in further view of Phillips.

	Regarding claim 9, Kobayashi discloses a non-transitory recording medium recording an identification program (Paragraph [0033], “CPU #40 reads out and executes the program stored in the memory #41”) which causes a computer to achieve: 
a time difference calculation function of generating time-difference information representing a time difference between the extracted ejection wave and the specified reflected wave (Paragraph 
Kobayashi does not disclose a wave extraction function of extracting an ejection wave occurring in reply to heartbeat of a heart and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels.
However, Takashi discloses a wave extraction function of extracting an ejection wave occurring in reply to heartbeat of a heart and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels (Page 12, Paragraph 4, “Specifically, for example, information on the arteriosclerosis of the central blood vessel can be obtained by analyzing the pulse wave waveform of the ejection wave from the heart and the reflection wave from the peripheral blood vessel”)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi to incorporate the teachings of Takashi by adding a wave extraction function of extracting an ejection wave occurring in reply to heartbeat of a heart and a reflected wave occurring in reply to passage of blood outflowing from a heart through a bifurcation of blood vessels. Ejection waves and reflected waves are well known in the art to occur in reply to a heartbeat or to passage of blood outflowing from a heart through bifurcation of blood vessels, respectively. The advantage of having a wave extraction function is more data to use to compare profiles and more accurately identify the test subject.
Kobayashi and Takashi do not disclose from pulse wave information representing a pulse wave of an identification target; an information identification function of selecting certain list information satisfying a predetermined determination criterion of the time-difference information generated by the time difference calculation function, from list information associating an identification information representing a living body to be the identification target with time-difference information representing the time difference for the pulse wave of the living body, and identifying the identification information in the selected certain list information.
However, Phillips discloses from pulse wave information representing a pulse wave of an identification target (Paragraph [0007], “This invention provides a biometric identification system and method in which identity confirmation is based on the pulse wave of the subject”); an information identification function of selecting certain list information satisfying a predetermined determination criterion of the time-difference information generated by the time difference calculation function, from list information associating an identification information representing a living body to be the identification target with time-difference information representing the time difference for the pulse wave of the living body, and identifying the identification information in the selected certain list information (Paragraph [0022], “The processor #10 analyzes the pulse wave data in conjunction with the subject characterization data #18 to determine whether the test subject is the same as the known subject”). 
 It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi to incorporate the teachings of Phillips by adding from pulse wave information representing a pulse wave of an identification target; an information identification function of selecting certain list information satisfying a predetermined determination criterion of the time-difference information generated by the time difference calculation function, from list information associating an identification information representing a living body to be the identification target with time-difference information representing the time difference for the pulse wave of the living body, and identifying the identification information in the selected certain list information. The advantage of using pulse wave information to identify the test subject is a more efficient and accurate way of identification.

the non-transitory recording medium recording the identification program according to claim 9, wherein 
the wave extraction function extracts, as the ejection wave, a wave appearing at maximum amplitude or at first (Takashi, Page 30, Paragraph 8, “As is apparent from Fig. 17, the ejection wave #1 from the heart, which is the first peak.”), and extracts, as the reflected wave, a wave different from the ejection wave, from the pulse wave information representing a pulse wave occurring in a heartbeat of a heart (Takashi, Page 12, Paragraph 4, “Specifically, for example, information on the arteriosclerosis of the central blood vessel can be obtained by analyzing the pulse wave waveform of the ejection wave from the heart and the reflection wave from the peripheral blood vessel”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11246501 discloses a biological information analysis device. Paragraph 43 discloses “ an ‘ejection wave’ that is generated when the heart contracts and pumps out blood, and a ‘reflection wave’ that is generated when an ejection wave is reflected at a branch point of a peripheral vessel or an artery.”
US2017/0209055 discloses measuring arterial stiffness using pulse wave analysis of ppg data. Paragraph 109 discloses “The time difference between P1 and P2, labeled as “d”, indicates the time difference between the peak of the ejection wave and the peak of the reflection wave.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791